 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                       :
In re:                                                 :        Chapter 11
                                                       :
THE ROMAN CATHOLIC DIOCESE OF                          :        Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,1                           :
                                                       :
                   Debtor.
                                                       :

         ORDER ESTABLISHING DEADLINES FOR FILING PROOFS OF CLAIM
          AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Upon the Motion of the Debtor for an Order Establishing Deadlines for Filing Proofs of

 Claim and Granting Related Relief (the “Motion”)2, pursuant to Federal Rule of Bankruptcy

 Procedure (“Bankruptcy Rule”) 3003(c)(3), fixing a deadline and establishing procedures for

 filing proofs of claim and approving the form and manner of service thereof, and it appearing

 that the relief requested is in the best interests of the Debtor, its estate, and creditors and that

 adequate notice has been given and that no further notice is necessary; and after due deliberation

 and good and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT:

         1.         Except as otherwise provided herein, all persons and entities, (including, without

 limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a claim,

 as defined in Section 101(5) of the Bankruptcy Code, against the Debtor which arose on or prior

 to the filing of the Chapter 11 petition on October 1, 2020 (the “Petition Date”), shall file a proof

 of such claim in writing or electronically in accordance with the procedures below so that it is


         1
           The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the
         last four digits of its federal tax identification number are 7437, and its mailing address is 50 North Park
         Avenue P.O. Box 9023, Rockville Centre, NY 11571-9023.
         2
             Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.
received on or before March 30, 2021 at 5:00 p.m. (prevailing Eastern Time) (the “General

Bar Date”). The General Bar Date applies to all claims other than Sexual Abuse Claims.3

       2.       Notwithstanding any other provision hereof, any individuals holding Sexual

Abuse Claims must file a proof of such claim in writing or electronically in accordance with the

procedures below so that it is received on or before August 14, 2021 at 5:00 p.m. (prevailing

Eastern Time) (the “Sexual Abuse Bar Date”).

       3.        Notwithstanding any other provision hereof, claimants must file proofs of claim

with respect to amendments or supplements to the Debtor’s schedules of assets and liabilities on

or before the later of (i) the General Bar Date and (ii) 5:00 p.m. (prevailing Eastern Time) on the

date that is thirty (30) days from the date on which the Debtor provides notice of previously

unfiled schedules of assets and liabilities or an amendment or supplement to the schedules of

assets and liabilities (the “Amended Schedules Bar Date”).

       4.       Notwithstanding any other provision hereof, any person or entity that holds a

claim that arises from the rejection of an executory contract or unexpired lease must file a proof

of claim based on such rejection on or before the later of (i) the General Bar Date and (ii) 5:00

p.m. (prevailing Eastern Time) on the date that is thirty (30) days after entry of the order

authorizing such rejection (the “Rejection Bar Date”). For the avoidance of doubt, a

counterparty to an executory contract or unexpired lease is permitted to file a single proof of


       3
          A “Sexual Abuse Claim” is any claim (as defined in section 101(5) of the Bankruptcy Code) against the
       Debtor resulting or arising in whole or in part, directly or indirectly from any actual or alleged sexual
       conduct or misconduct, sexual abuse or molestation, indecent assault and/or battery, rape, pedophilia,
       ephebophilia, or sexually-related physical, psychological, or emotional harm, or contacts, or interactions
       of a sexual nature between a child and an adult, or a nonconsenting adult and another adult, sexual assault,
       sexual battery, sexual psychological or emotional abuse, humiliation, or intimidation, or any other conduct
       constituting a sexual offense, incest, or use of a child in a sexual performance (as such terms are defined in
       the New York Penal Law), and seeking monetary damages or any other relief, under any theory of liability,
       including vicarious liability, any negligence-based theory, contribution, indemnity, or any other theory
       based on any acts or failures to act by the Diocese or any other person or entity for whose acts or failures to
       act the Diocese is or was allegedly responsible.


                                                        -2-
claim on account of its claims arising under the applicable contract or unexpired lease agreement

(including claims for prepetition defaults and rejection damages) by the Rejection Bar Date.

       5.      The forms of the General Bar Date Notice, attached hereto as Annex 1; the

General Proof of Claim Form, attached hereto as Annex 2; the Sexual Abuse Bar Date Notice,

attached hereto as Annex 3; the Sexual Abuse Proof of Claim Form, attached hereto as Annex 4;

the Publication Notice, attached hereto as Annex 5; the Confidentiality Agreement, attached

hereto as Annex 6; the list of accused clergy, attached hereto as Annex 7; the Publication Notice

Plan, attached hereto as Annex 8; and the manner of providing notice of the Bar Dates proposed

in the Motion, are approved in all respects. For the avoidance of doubt, after the occurrence of

the General Bar Date, references to the General Bar Date in Annex 5 shall be omitted.

       6.      The following procedures for the filing of proofs of claim shall apply:

               (a)    General Proofs of Claim must conform substantially to Official
                      Bankruptcy Form No. 410, attached hereto as Annex 2;

               (b)    Sexual Abuse Proofs of Claim must conform substantially to the Sexual
                      Abuse Proof of Claim Form, attached hereto as Annex 4;

               (c)    Proofs of claim must be submitted (i) electronically through Epiq
                      Corporate Restructuring, LLC’s (the “Claims Agent”) website for this case
                      at https://dm.epiq11.com/drvc by following instructions for filing proofs
                      of claim electronically; or (ii) by delivering the original proof of claim
                      either by U.S. Postal Service mail to The Roman Catholic Diocese of
                      Rockville Centre, New York Claims Processing Center c/o Epiq Corporate
                      Restructuring, LLC P.O. Box 4421 Beaverton, OR 97076-4421, or by
                      hand delivery or overnight mail to The Roman Catholic Diocese of
                      Rockville Centre, New York Claims Processing Center c/o Epiq Corporate
                      Restructuring, LLC 10300 SW Allen Blvd. Beaverton, OR 97005;

               (d)    Proofs of claim will be deemed filed only when received by the Claims
                      Agent on or before the applicable Bar Date;

               (e)    General Proofs of Claim must (i) be signed, (ii) include supporting
                      documentation (if voluminous, attach a summary) or an explanation as to
                      why documentation is not available; and (iii) be in the English language;




                                               -3-
            (f)    Sexual Abuse Proofs of Claim will be available in English and also in
                   Spanish. Sexual Abuse Proofs of Claim must (i) be signed, (ii) be in the
                   English or the Spanish language, as applicable, and (iii) if applicable,
                   include supporting documentation;

            (g)    To be valid, a proof of claim must be signed by the creditor; the creditor’s
                   attorney or authorized agent; the debtor or its authorized agent; or a
                   guarantor, surety, endorser, or other codebtor. If the claimant is deceased
                   or incapacitated, the form must be signed by the claimant’s court-
                   appointed representative or attorney for the claimant’s estate. If the
                   claimant is a minor, the form must be signed by the claimant’s parent or
                   legal guardian or attorney. Any proof of claim form signed by a
                   representative or legal guardian must attach documentation establishing
                   such person’s authority to sign the proof of claim form on behalf of the
                   claimant. Electronic signatures will be accepted as valid, either when a
                   proof of claim is submitted via the Claims Agent’s website or when signed
                   through an electronic signature program including, but not limited to,
                   Docusign, Hellosign, or Adobe Sign, and delivered to the Claims Agent
                   via the instructions above in paragraph 6(c)(ii). The Debtor, in
                   consultation with the Committee, may agree to waive any defects or
                   irregularities as to any Sexual Abuse Proof of Claim; and

            (h)    Proofs of claim sent by facsimile, telecopy, or electronic mail transmission
                   will not be accepted.

      7.    The following persons or entities need not file a proof of claim on or prior to the

Bar Date:

            (a)    any person or entity that already has filed a General Claim against the
                   Debtor in a form substantially similar to Official Bankruptcy Form No.
                   410, provided, however, that any holder of a Sexual Abuse Claim who
                   files a proof of claim on account of a Sexual Abuse Claim using a form
                   substantially similar to Official Bankruptcy Form No. 410 may
                   subsequently be required to complete the Sexual Abuse Proof of Claim
                   Form or otherwise answer additional questions regarding such Sexual
                   Abuse Claim, including the questions set forth in the Sexual Abuse Proof
                   of Claim Form, in connection with the administration of his or her Sexual
                   Abuse Claim;

            (b)    any person or entity whose claim is listed on the Schedules filed by the
                   Debtor, provided that (i) the claim is not scheduled as “disputed”,
                   “contingent”, or “unliquidated” and (ii) the claimant does not disagree
                   with the amount, nature and priority of the claim as set forth in the
                   Schedules;




                                             -4-
               (c)     any holder of a claim that heretofore has been allowed by Order of this
                       Court;

               (d)     any person or entity whose claim has been paid in full by the Debtor;

               (e)     any holder of a claim for which specific deadlines have previously been
                       fixed by this Court; and

               (f)     any officer, director, employee, or independent contractor of the Debtor
                       who held such position as of the Petition Date and has a claim against the
                       Debtor for indemnification, contribution, or reimbursement that does not
                       arise in relation to a claim of sexual abuse where such individual is alleged
                       to be the perpetrator of such sexual abuse; provided, however, that any of
                       the foregoing parties that wishes to assert a claim other than a claim
                       arising from or relating to indemnification, contribution, or reimbursement
                       will be required to file a proof of claim by the General Bar Date, unless
                       another exception identified in this paragraph 7 applies.

       8.      Any person or entity that holds a claim that arises from the rejection of an

executory contract or unexpired lease, as to which the order authorizing such rejection is dated

on or before the date of entry of this Order, must file a proof of claim based on such rejection on

or before the Bar Date, and any person or entity that holds a claim that arises from the rejection

of an executory contract or unexpired lease, as to which an order authorizing such rejection is

dated after the date of entry of this Order, must file a proof of claim on or before such date as the

Court may fix in the applicable order authorizing such rejection.

       9.      If the Debtor amends or supplements the Schedules subsequent to the date hereof,

the Debtor shall give notice of any amendment or supplement to the holders of claims affected

thereby, and such holders shall be afforded thirty (30) days from the date of such notice to file

proofs of claim in respect of their claims and shall be given notice of such deadline.

       10.     Nothing in this Order shall prejudice the right of the Debtor or any other party in

interest to dispute or assert offsets or defenses to any claim reflected in the Schedules.




                                                 -5-
        11.     Pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to comply

with this Order by timely filing a proof of claim in appropriate form shall not be treated as a

creditor with respect to such claim for the purposes of voting and distribution. For the avoidance

of doubt, nothing contained in this Order shall preclude a claimant from seeking relief from the

Court to file a late-filed claim in accordance with Bankruptcy Rule 9006.

        12.     Parties asserting General Claims against the Debtor that arose before the Petition

Date must use the General Proof of Claim Form substantially in the form attached hereto as

Annex 2.

        13.     Parties asserting Sexual Abuse Claims that arose before the Petition Date must

use the Sexual Abuse Proof of Claim Form substantially in the form attached hereto as Annex 4.

        14.     The filing of a Sexual Abuse Proof of Claim shall not constitute a waiver of the

claimant’s right to a jury trial, if any.

        15.     Due to the sensitive nature of the information requested in the Sexual Abuse

Proof of Claim Form, the following confidentiality protocol (the “Confidentiality Protocol”)

shall apply to all Sexual Abuse Proof of Claim Forms submitted by any holders of Sexual Abuse

Claims (the “Sexual Abuse Claimants”):

                a)      All claimants asserting a Sexual Abuse Claim are directed to submit such
                        claims directly to Epiq Corporate Restructuring, LLC (the “Claims
                        Agent”), the claims and noticing agent. Such claims should not be filed
                        with the Court.

                b)      Sexual Abuse Proof of Claim Forms received by the Claims Agent will be
                        treated as confidential and will be made available only to Authorized
                        Parties (as defined below) unless a Sexual Abuse Claimant affirmatively
                        elects to have their Sexual Abuse Claim disclosed publicly. The
                        Confidentiality Protocol is for the benefit of the Sexual Abuse Claimants.
                        Accordingly, Sexual Abuse Claimants may elect to make information
                        contained in their Sexual Abuse Proof of Claim Forms public, even if they
                        do not elect to have their Sexual Abuse Claim disclosed publicly.




                                                -6-
c)      Sexual Abuse Proof of Claim Forms received by the Claims Agent shall
        be held and treated as confidential by the Claims Agent, and copies
        thereof shall be provided or made available only to the following parties
        (the “Authorized Parties”):

       i.      The member trustees and, upon 10 business days’ notice to counsel
               for the Committee, officers and such other employees of the
               Debtor who are necessary to assist the Debtor in reviewing and
               analyzing the Sexual Abuse Proofs of Claim; provided, however,
               that the Bankruptcy Court shall have jurisdiction to determine any
               objection to such disclosure and that no such disclosure shall be
               made until the Bankruptcy Court has ruled on the objection;

      ii.      Any counsel to the Debtor or the Unsecured Creditors’ Committee
               (the “Committee”) retained pursuant to an order of          the
               Bankruptcy Court;

     iii.      Members of the Committee and their counsel (after the Proof of
               Claim Forms have been redacted to remove the claimant’s name,
               address, and other information identified in Part 2(a) of the
               Sexual Abuse Proof of Claim Form, the signature block and any
               other information which could reasonably be used to personally
               identify a Sexual Abuse Claimant);

     iv.       Any insurance company of the Debtor that may provide coverage
               for Sexual Abuse Claims, together with their respective successors,
               reinsurers, administrators, and counsel; provided, however, that the
               Debtor’s insurers shall be provided with all Sexual Abuse Proof of
               Claim forms alleging any abuse that occurred, even in part, during
               such insurer’s policy periods and that access by Debtor’s insurers
               to Sexual Abuse Proof of Claim forms alleging that abuse occurred
               wholly outside such insurer’s policy periods shall be resolved at a
               later date, with nothing in this Bar Date Order affecting such
               potential access;

      v.       Any person appointed pursuant to an order of the Court to serve as
               a mediator, as a representative for unknown or future claimants, or
               as a special arbitrator/claims reviewer appointed to review
               and resolve Sexual Abuse Claims;

     vi.       Any trustee, or functional equivalent thereof, appointed to
               administer payments to Sexual Abuse Claimants, including
               pursuant to a plan of reorganization or a proposed plan of
               reorganization;




                                -7-
     vii.       Authorized representatives of a department of corrections, if a
                Sexual Abuse Claimant is incarcerated, but only with respect to
                any Proof of Claim Form filed by such claimant and only to the
                extent disclosure is required under applicable non-bankruptcy law;

     viii.      Upon consent of the Debtor and the Committee, and upon 10
                business days’ notice to the Sexual Abuse Claimant and its counsel
                of record, any person identified in a Sexual Abuse Proof of Claim
                who is alleged to have witnessed, committed, or otherwise had
                knowledge of, any act of abuse against the claimant; provided,
                however, that the Bankruptcy Court shall have jurisdiction to
                determine any objection to such disclosure and that no such
                disclosure shall be made until the Bankruptcy Court has ruled on
                the objection;

      ix.       Any person who is alleged by the Sexual Abuse Claimant to be
                responsible, financially or otherwise, whether in the Sexual Abuse
                Proof of Claim or in any complaint or other filings in any lawsuit,
                for the consequences of any such act of sexual abuse, and any such
                person’s counsel of record;

       x.       Any person with the express written consent of the Debtor and the
                Committee, upon 10 business days’ notice to the affected
                claimant(s) and their counsel of record; provided, however, that the
                Bankruptcy Court shall have jurisdiction to determine any
                objection to such disclosure and that no such disclosure shall be
                made until the Bankruptcy Court has ruled on the objection; and

      xi.       Such other persons as the Court may pursuant to subsequent order
                authorize to access to the Proof of Claim Forms; provided,
                however, that any such determination shall be made on no less than
                10 business days’ notice to the affected claimant(s) and their
                counsel of record; provided, however, that the Bankruptcy Court
                shall have jurisdiction to determine any objection to such
                disclosure and that no such disclosure shall be made until the
                Bankruptcy Court has ruled on the objection.

d)       Notwithstanding the designation of Authorized Parties above, no person or
         entity may obtain copies of any Sexual Abuse Proof of Claim Form
         submitted by a Sexual Abuse Claimant prior to the execution of a
         confidentiality agreement substantially in the form attached to the Bar
         Date Order as Annex 6 (the “Confidentiality Agreement”), and delivery of
         such Confidentiality Agreement to the Debtor. Counsel to the Debtor, its
         insurers, and the Committee shall only be required to execute a single
         Confidentiality Agreement on behalf of those entities and their respective
         clients, which shall be deemed binding on their entire firm and their



                                 -8-
                       respective clients. Access to the Proof of Claim Forms submitted by
                       Sexual Abuse Claimants for all other Authorized Parties shall be restricted
                       to the natural person who executes a Confidentiality Agreement and a
                       separate Confidentiality Agreement must be signed by each natural person
                       seeking access to the Proof of Claim Forms submitted by Sexual Abuse
                       Claimants on behalf of an Authorized Party.

               e)      Authorized Parties in possession of any Sexual Abuse Proof of Claim
                       Forms submitted by Sexual Abuse Claimants shall keep the Sexual Abuse
                       Proof of Claim Forms confidential and shall not use or disclose any
                       information provided in any Sexual Abuse Proof of Claim Forms
                       submitted by Sexual Abuse Claimants except in accordance with the terms
                       of the Confidentiality Agreement or pursuant to an order of this Court,
                       unless the claimant has elected to make his or her Sexual Abuse Proof of
                       Claim Forms public by indicating such consent in Part 1 of the Sexual
                       Abuse Proof of Claim Form.

               f)      In addition, information in Sexual Abuse Proofs of Claim may be required
                       to be disclosed to governmental authorities under mandatory reporting
                       laws in many jurisdictions. If any such disclosures to governmental
                       authorities are required to be made under this paragraph (f), Sexual Abuse
                       Claimants will be notified at the time of such disclosure and told who is
                       being given a copy.

         16.   The Claims Agent shall assign to each claimant asserting a Sexual Abuse Claim a

unique identifier code and shall maintain a confidential list of the identities of the Sexual Abuse

Claimants, their corresponding identifier code, and their respective Sexual Abuse Proof of Claim

Forms.

         17.   The General Bar Date Notice and the General Proof of Claim Form, substantially

in the forms attached hereto as Annex 1 and Annex 2, are approved and shall be deemed

adequate and sufficient if served by first-class mail at least sixty (60) days prior to the General

Bar Date on:

               (a)     the United States Trustee;

               (b)     counsel to each official committee;

               (c)     all persons or entities that have requested notice of the proceedings in this
                       chapter 11 case;



                                                 -9-
               (d)     all persons or entities that have filed claims;

               (e)     all creditors and other known holders of claims as of the date of this
                       Order, including all persons or entities listed in the Schedules as holding
                       claims;

               (f)     all parties to executory contracts and unexpired leases of the Debtor;

               (g)     all parties to non-CVA litigation;

               (h)     the Internal Revenue Service for the district in which the case is pending;
                       and

               (i)     such additional persons and entities as deemed appropriate by the Debtor.

       18.     The Debtor shall make the following available to the public by posting them on

the Claims Agent website for this case (https://dm.epiq11.com/drvc) and on the Debtor’s website

homepage via a “one click” link to the Claims Agent website under “Diocesan News” and

labeled “Claim Deadline Notices and Forms”: (i) a notice of the Sexual Abuse Bar Date

substantially in the form attached hereto as Annex 3; (ii) the Sexual Abuse Proof of Claim Form,

substantially in the form attached hereto as Annex 4; (iii) a list of all priests, deacons and other

clergy that (x) the Debtor knows have been the subject of an adverse determination by the

Diocesan Review Board of the Debtor that an allegation of clergy abuse against such priest or

deacon was credible or (y) against whom an allegation of clergy abuse was made through the

Debtor’s Independent Reconciliation and Compensation Program (the “IRCP”) and the Debtor

made a payment in settlement of such allegation through the IRCP (collectively, the “Accused

Clergy”) in substantially the form attached hereto as Annex 7, and (iv) this Bar Date Order.

       19.     The list of Accused Clergy shall include the name of each accused individual

identified on Annex 7. The Debtor shall review the assignment cards for the individuals

identified on Annex 7 and shall list the name of the parish, school, or other entity for which such

individual worked or served, and to the extent set forth on such assignment card, the time period




                                                 -10-
within which such individual worked or served. The list of Accused Clergy shall also include,

for each individual identified on Annex 7, to the extent set forth in the Debtor’s files, the name

of any parish, school, or other entity at which such individuals were accused of perpetrating

abuse (x) in a claim determined to be credible by the Diocesan Review Board of the Debtor, or

(y) in an allegation of clergy abuse made through the IRCP for which the Debtor made a

payment in settlement of such allegation through the IRCP. The list of Accused Clergy shall

also include the following disclaimer:

       This list is not exhaustive. The fact that this list may not include the name of the
       Accused Clergy who sexually abused you does not mean that you should not file a
       Sexual Abuse Proof of Claim Form. This is a list of all priests and deacons that
       (x) the Debtor knows have been the subject of an adverse determination by the
       Diocesan Review Board of the Debtor that an allegation of clergy abuse against
       such priest or deacon was credible or (y) against whom an allegation of clergy
       abuse was made through the Debtor’s Independent Reconciliation and
       Compensation Program (“IRCP”) and the Debtor made a payment in settlement of
       such allegation through the IRCP. In addition, the list does not include non-
       clergy. Please refer to the Official Committee of Unsecured Creditors’ website
       located at [website] for lists prepared by the Committee of additional individuals
       against whom sexual abuse lawsuits have been filed and clergy associated with
       the Debtor included on lists of credibly accused by religious orders and other
       dioceses. The Debtor does not maintain and takes no responsibility for any list of
       additional individuals prepared by the Committee.

       20.     The Debtor shall provide notice of the Sexual Abuse Bar Date no later than 60

days after entry of the Bar Date Order by causing the Sexual Abuse Bar Date Notice Package (as

defined below) to be served on the individuals that the Debtor understands, based on its thorough

review of its records, files, and other information, may have a Sexual Abuse Claim.

       21.     Promptly after entry of this Bar Date Order, the Debtor’s Claims Agent will use a

third-party mailing list vendor to update its mailing contact information using any known

information (including any known social security numbers, names, and/or birthdates) for each

creditor identified in the creditor matrix that may have a Sexual Abuse Claim and will promptly




                                                -11-
serve such creditors with the Sexual Abuse Bar Date Notice Package based on the updated

mailing contact information; provided, however, that if the Debtor does not have a social security

number for a creditor identified in the creditor matrix that may have a Sexual Abuse Claim, the

Debtor’s Claims Agent shall be authorized, but not directed, to use a third-party mailing list

vendor to update its mailing contact information. Notices that are returned as non-deliverable

will be re-mailed to any address indicated by the USPS in the case of an expired automatic

forwarding order. Notices returned as non-deliverable, but for which a new address is not

indicated by the USPS, will be further searched through a third-party vendor to obtain a more

current address. If any such address is found, the notice will be re-mailed to such addresses.

       22.     For Sexual Abuse Claimants who are represented by counsel, the Debtor’s Claims

Agent shall serve the Sexual Abuse Bar Date Notice, the Sexual Abuse Proof of Claim Form,

and the list of Accused Clergy (collectively, the “Sexual Abuse Bar Date Notice Package”) on

their attorneys of record. The Debtor’s Claims Agent shall serve the Sexual Abuse Bar Date

Notice, the Sexual Abuse Proof of Claim Form, and the list of Accused Clergy on all other

Sexual Abuse Claimants at their last known home address, after the Debtor has used reasonable

efforts to locate a current address for each Sexual Abuse Claimant.

       23.     Beginning no later than fifteen days after the date of entry of this Bar Date Order,

the Debtor shall make good faith efforts to cause each parish and each Diocesan affiliated

ministry to post a link on their respective websites to the General Bar Date Notice and General

Proof of Claim Form, and to the Sexual Abuse Bar Date Notice and Sexual Abuse Proof of

Claim Form.

       24.     The Debtor shall also mail a copy of the General Bar Date Notice and the Sexual

Abuse Bar Date Notice to the following on the Debtor’s stationary and shall request that the




                                               -12-
party post the Bar Date Notice in a prominent place until the expiration of the Bar Date: (a) the

Attorney General of the State of New York, and (b) for each of the counties of Queens, Suffolk,

and Nassau, the district attorney’s office, the sheriff’s office, any county government center, at

least one public health agency (if any), and at least one substance abuse agency or hospital (if

any).

         25.    The Debtor shall also provide notice of the Sexual Abuse Claims Bar Date by

implementation of the notice plan set forth on Annex 8 hereto, to begin within approximately 14

days of entry of this Order.

         26.    Service of the General Bar Date Notice, General Proof of Claim Form, Sexual

Abuse Bar Date Notice, and Sexual Abuse Proof of Claim Form in the manner set forth in this

Bar Date Order is and shall be deemed to be good and sufficient notice of the Bar Dates to all

known claimants.

         27.    The Debtor and the Claims Agent are authorized and empowered to take such

steps and perform such acts as may be necessary to implement and effectuate the terms of this

Order.

         28.    The entry of this order is without prejudice to the right of the Debtor to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Dates established herein must file proofs of claim or be barred from doing so.

         29.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.




Dated: January 27, 2021                        /S/ Shelley C. Chapman
       New York, New York                      UNITED STATES BANKRUPTCY JUDGE




                                                -13-
          ANNEX 1

Form of General Bar Date Notice
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
In re:                                                 :        Chapter 11
                                                       :
THE ROMAN CATHOLIC DIOCESE OF                          :        Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,1                           :
                                                       :
                Debtor.                                :



         NOTICE OF DEADLINES REQUIRING FILING OF PROOFS OF CLAIM

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE ROMAN
CATHOLIC DIOCESE OF ROCKVILLE CENTRE, NEW YORK (THE “DEBTOR”):

       The General Bar Date. The United States Bankruptcy Court for the Southern District of
New York (the “Court”) has entered an order (the “Bar Date Order”) establishing March 30,
2021 at 5:00 p.m., prevailing Eastern Time as the last date and time for each person (excluding
holders of Sexual Abuse Claims, as described below) to file a proof of claim (such deadline, the
“General Bar Date”) against the Debtor.2

         Sexual Abuse Bar Date. The Bar Date Order establishes August 14, 2021 at 5:00 p.m.,
prevailing Eastern Time as the last date and time for each person holding a Sexual Abuse Claim
to file a proof of claim (such deadline, the “Sexual Abuse Bar Date”). The Sexual Abuse Bar
Date of August 14, 2021 is not subject to further extension if the window created by the Child
Victims Act is lengthened by the State of New York. Survivors of sexual abuse must file a
Sexual Abuse Proof of Claim Form by the Sexual Abuse Bar Date, copies of which may be
found at https://dm.epiq11.com/drvc. See Section 3 below for more information. If you have a
claim arising from other types of abuse, including non-sexual physical abuse, non-sexual
emotional abuse, bullying or hazing, and you have not filed a proof of claim prior to the entry of
the Bar Date Order, you must file a General Proof of Claim Form as set forth in the Bar Date
Order and this Notice.

        The Rejection Damages Bar Date. Counterparties to the Debtor’s executory contracts
and unexpired leases have until the later of (i) the General Bar Date and (ii) thirty (30) days after
entry of the order authorizing the rejection of such contract or lease (the “Rejection Damages Bar
Date”), to file proofs of claim for rejection damages against the Debtor.


         1
           The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the
         last four digits of its federal tax identification number are 7437, and its mailing address is 50 North Park
         Avenue P.O. Box 9023, Rockville Centre, NY 11571-9023.
         2
           Capitalized terms not otherwise defined herein shall have the meanings given to them in the Bar Date
         Order.
       The Amended Schedules Bar Date. With respect to amendments or supplements to the
Debtor’s schedules of assets and liabilities (the “Schedules”), claimants have until the later of (i)
the General Bar Date and (ii) 5:00 p.m. (prevailing Eastern Time) on the date that is thirty (30)
days from the date on which the Debtor provides notice of previously unfiled Schedules (as
defined herein) or an amendment or supplement to the Schedules (the “Amended Schedules Bar
Date” and together with the General Bar Date, the Sexual Abuse Bar Date, and the Rejection
Damages Bar Date, the “Bar Dates”), to file proofs of claim against the Debtor.

1.     WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtor or to
share in distributions from the Debtor’s bankruptcy estate if you have a claim that arose before
the Petition Date, and it is not one of the types of claims described in Section 6 below. Claims
based on acts or omissions of the Debtor that occurred before the Petition Date must be filed on
or before the Bar Dates, even if such claims are not now fixed, liquidated or certain or did not
mature or become fixed, liquidated or certain before the Petition Date.

       Under section 101(5) of the Bankruptcy Code and as used in this notice, the word “claim”
means a right to (a) payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured.

2.     WHAT TO FILE FOR GENERAL CLAIMS

        If you have a General Claim, your filed proof of claim must conform substantially to
Official Form 410 (the “General Proof of Claim Form”). If your claim is listed on the schedules
of assets and liabilities filed by the Debtor (collectively, the “Schedules”), the proof of claim
form also sets forth the amount of your claim as listed on the Schedules, and whether the claim is
scheduled as “disputed,” “contingent,” or “unliquidated.” You will receive a different proof of
claim form for each claim listed in your name on the Schedules. You may utilize the proof of
claim form(s) provided by the Debtor to file your claim. Additional proof of claim forms and
instructions may be obtained at (a) the website established by the Debtor’s Court-approved
claims and noticing agent, Epiq Corporate Restructuring, LLC, located at
https://dm.epiq11.com/drvc or (b) the Bankruptcy Court’s website located at
www.uscourts.gov/forms/bankruptcy-forms.

       All proof of claim forms must be signed by the claimant or, if the claimant is not an
individual, by an authorized agent of the claimant. It must be written in English and be
denominated in United States currency (using the exchange rate, if applicable, as of the
Commencement Date). You also should attach to your completed proof of claim any documents
on which the claim is based (if voluminous, attach a summary) or explanation as to why the
documents are not available.



                                                 -2-
        Your proof of claim form must not contain complete social security numbers or taxpayer
identification numbers (only the last four (4) digits), a complete birth date (only the year), the
name of a minor (only the minor’s initials), or a financial account number (only the last four (4)
digits of such account number).

3.     WHAT TO FILE FOR SEXUAL ABUSE CLAIMS

       If you have a Sexual Abuse Claim, you must file a Sexual Abuse Proof of Claim, copies
of which may be found at https://dm.epiq11.com/drvc.

        You may have a Sexual Abuse Claim if you experienced sexual abuse as a result of
activities related to The Roman Catholic Diocese of Rockville Centre, New York on or before
October 1, 2020. Sexual abuse includes:

              Sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation,
               sexual touching, sexualized interaction, sexual comments about a person’s body,
               or other verbal or non-verbal behaviors that facilitated, contributed to, or led up to
               abuse, regardless of whether or not such behavior was itself sexual or against the
               law, and regardless of whether the child thought the behavior was sexual abuse at
               the time.

              Sexual abuse includes behavior between a child and an adult and between a child
               and another child, in each instance without regard to whether such activity
               involved explicit force, whether such activity involved genital or other physical
               contact, and whether the child associated the abuse with any physical,
               psychological, or emotional harm.

              Sexual abuse involves behaviors including penetration or fondling of the child’s
               body, other body-on-body contact, or non-contact, behaviors such as observing or
               making images of a child’s naked body, showing or making pornography, or
               having children behave in sexual behavior as a group.

       If you have a claim arising from other types of abuse, including non-sexual physical
abuse, non-sexual emotional abuse, bullying or hazing and you have not filed a proof of
claim prior to the entry of the Bar Date Order, you must file a General Proof of Claim
Form as set forth in the Bar Date Order and this Notice.

4.     CONFIDENTIALITY PROTOCOL GOVERNING SUBMISSION OF SEXUAL
       ABUSE PROOFS OF CLAIM

        The Bar Date Order provides that a Confidentiality Protocol shall govern the submission
of certain proofs of claim.

       Individuals filing Sexual Abuse Proofs of Claim are directed not to file their Sexual
Abuse Proof of Claim Forms with the Court. Instead and as described above, such Sexual Abuse
Proof of Claim Forms must be (a) mailed to the Claims Agent at the following address: The



                                                -3-
Roman Catholic Diocese of Rockville Centre, New York Claims Processing Center c/o Epiq
Corporate Restructuring, LLC P.O. Box 4421 Beaverton, OR 97076-4421, or sent by overnight
mail or hand-delivery to the Claims Agent at the following address: The Roman Catholic
Diocese of Rockville Centre, New York Claims Processing Center c/o Epiq Corporate
Restructuring, LLC 10300 SW Allen Blvd. Beaverton, OR 97005, or (b) filed through the
Electronic Filing System via the website located at https://dm.epiq11.com/drvc.

        Sexual Abuse Proof of Claim Forms submitted by individuals with claims arising from
sexual abuse will not be available to the general public unless such claimant requests, solely in
his or her discretion, for such proof of claim to be made public by so indicating in his or her
Sexual Abuse Proof of Claim.

5.     WHEN AND WHERE TO FILE

       All proofs of claim must be filed so as to be received on or before March 30, 2021 at
5:00 p.m. (prevailing Eastern Time) (for all holders of General Claims) or August 14, 2021 at
5:00 p.m. (prevailing Eastern Time) (for all holders of Sexual Abuse Claims) as follows:

IF BY U.S. POSTAL SERVICE MAIL:

       The Roman Catholic Diocese of Rockville Centre, New York
       Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       P.O. Box 4421
       Beaverton, OR 97076-4421

IF DELIVERED BY HAND OR OVERNIGHT DELIVERY:

       The Roman Catholic Diocese of Rockville Centre, New York
       Claims Processing Center
       c/o Epiq Corporate Restructuring, LLC
       10300 SW Allen Blvd.
       Beaverton, OR 97005

IF ELECTRONICALLY:

       The website established by the Claims Agent, using the interface available on such
       website located at https://dm.epiq11.com/drvc (the “Electronic Filing System”) and
       following the instructions provided.

       Proofs of claim will be deemed filed only when actually received at the addresses listed
above or via the Electronic Filing System on or before the applicable Bar Date. Proofs of claim
may not be delivered by facsimile, telecopy, or electronic mail transmission.

6.     CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED




                                                -4-
      The Bar Date Order further provides that the following entities, whose claims otherwise
would be subject to the General Bar Date, need not file proofs of claim:

       (a)     any person or entity that already has filed a proof of claim against the Debtor in a
               form substantially similar to Official Bankruptcy Form No. 410, provided,
               however, that any holder of a Sexual Abuse Claim who files a proof of claim on
               account of a Sexual Abuse Claim using a form substantially similar to Official
               Bankruptcy Form No. 410 rather than the Sexual Abuse Proof of Claim Form may
               subsequently be required to complete the Sexual Abuse Proof of Claim Form or
               otherwise answer additional questions regarding such Sexual Abuse Claim,
               including the questions set forth in the Sexual Abuse Proof of Claim Form, in
               connection with the administration of his or her Sexual Abuse Claim;

       (b)     any person or entity whose claim is listed on the Schedules filed by the Debtor,
               provided that (i) the claim is not scheduled as “disputed”, “contingent”, or
               “unliquidated” and (ii) the claimant does not disagree with the amount, nature and
               priority of the claim as set forth in the Schedules;

       (c)     any holder of a claim that heretofore has been allowed by Order of this Court;

       (d)     any person or entity whose claim has been paid in full by the Debtor;

       (e)     any holder of a claim for which specific deadlines have previously been fixed by
               this Court; and

       (f)     any officer, director, employee, or independent contractor of the Debtor who held
               such position as of the Petition Date and has a claim against the Debtor for
               indemnification, contribution, or reimbursement that does not arise in relation to a
               claim of sexual abuse where such individual is alleged to be the perpetrator of
               such sexual abuse; provided, however, that any of the foregoing parties that
               wishes to assert a claim other than a claim arising from or relating to
               indemnification, contribution, or reimbursement will be required to file a proof of
               claim by the General Bar Date, unless another exception identified in this section
               6 applies.

        This Notice is being sent to many persons and entities that have had some relationship
with or have done business with the Debtor but may not have an unpaid claim against the Debtor.
The fact that you have received this Notice does not mean that you have a claim or that the
Debtor or the Court believe that you have a claim against the Debtor.

7.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired
lease as to which the order authorizing such rejection is dated on or before the date of entry of
the Bar Date Order, you must file a proof of claim by the Bar Date. Any person or entity that has
a claim arising from the rejection of an executory contract or unexpired lease, as to which the
order is dated after the date of entry of the Bar Date Order, you must file a proof of claim with


                                               -5-
respect to such claim by the date fixed by the Court in the applicable order authorizing rejection
of such contract or lease.

8.     CONSEQUENCES OF FAILURE TO FILE A CLAIM

      ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE
REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 6 ABOVE, AND THAT
FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL
NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE
PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THIS CASE
AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CASES ON
ACCOUNT OF SUCH CLAIM.

9.     THE DEBTOR’S SCHEDULES AND ACCESS THERETO

         To determine if and how you are listed on the Schedules, please refer to the descriptions
set forth on the enclosed proof of claim form(s) regarding the nature, amount, and status of your
claim(s). If you received postpetition payments from the Debtor (as authorized by the
Bankruptcy Court) on account of your claim(s), the enclosed proof of claim form(s) should
reflect the net amount of your claim(s).

     IF YOU RELY ON THE DEBTOR’S SCHEDULES OR THE ENCLOSED
PROOF OF CLAIM FORM(S), IT IS YOUR RESPONSIBILITY TO DETERMINE THAT
THE CLAIM ACCURATELY IS LISTED ON THE SCHEDULES.

         As set forth above, if you agree with the nature, amount, and status of your claim as
listed in the Schedules, and if your claim is not described as “disputed,” “contingent,” or
“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of
claim, you must do so before the applicable Bar Date, in accordance with the procedures set forth
in this notice.

        Copies of the Schedules are available for inspection on (a) the website established by the
Claims Agent at https://dm.epiq11.com/drvc and (b) on the Bankruptcy Court’s website at
http://www.nysb.uscourts.gov. A login and password to the Bankruptcy Court’s Public Access
to Electronic Records (“PACER”) are required to access this information on the Bankruptcy
Court’s website and can be obtained through the PACER Service Center at
http://www.pacer.gov. Copies of the Schedules also may be examined between the hours of 9:00
a.m. and 4:30 p.m., Monday through Friday at the Office of the Clerk of the Bankruptcy Court,
located at One Bowling Green, New York, NY 10004-1408. Copies of the Schedules also may
be obtained by request to the Claims Agent:

       By mail:

               The Roman Catholic Diocese of Rockville Centre, New York
               Claims Processing Center
               c/o Epiq Corporate Restructuring, LLC



                                                -6-
              P.O. Box 4421
              Beaverton, OR 97076-4421

       Or by email:

              RCDRockvilleInfo@epiqglobal.com

10.    ADDITIONAL INFORMATION

        If you have any questions regarding the claims process and/or you wish to obtain a copy
of the Bar Date Notice, a proof of claim form, or related documents you may do so by: (i) calling
the Debtor’s restructuring hotline at (888) 490-0633 (US toll-free) or (503) 520-4459; (ii)
visiting the Debtor’s restructuring website at: www.dm.epiq11.com/drvc; and/or (iii) writing to
The Roman Catholic Diocese of Rockville Centre Claims Processing Center, c/o Epiq Corporate
Restructuring, LLC, P.O. Box 4421, Beaverton, OR 97076-4421. Please note that the Claims
Agent cannot offer legal advice or advise whether you should file a proof of claim.




                            [Remainder of Page Intentionally Blank]




                                               -7-
     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTOR SHOULD
CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.



Dated: New York, NY                    BY ORDER OF THE COURT
       ____________, 2021


Corinne Ball
Todd Geremia
Benjamin Rosenblum
Andrew Butler
Benjamin Thomson
JONES DAY
250 Vesey Street
New York, NY 10281-1047
Telephone: (212) 326-3939
Facsimile: (212) 755-7306
Email: cball@jonesday.com
       trgeremia@jonesday.com
       brosenblum@jonesday.com
       abutler@jonesday.com
       bthomson@jonesday.com

Counsel for the Debtor and
Debtor in Possession




                                 -8-
        ANNEX 2

General Proof of Claim Form
Official Form 410 - Instructions for Proof of Claim
United States Bankruptcy Court
These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do not file
voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney, especially if you are
unfamiliar with the bankruptcy process and privacy regulations.
 A person who files a fraudulent claim could be fined up to $500,000 imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157 and 3571

 How to fill out this form
                                                                               Understand the terms used in this form
     Fill in all of the information about the claim as of the date the        Administrative expense: Generally, an expense that arises after a bankruptcy case is
      case was filed.                                                          filed in connection with operating, liquidating, or distributing the bankruptcy estate. 11
     Fill in the caption at the top of the form. Fill in the name of the      U.S.C. § 503.
      Debtor in the bankruptcy case, and the bankruptcy case number.           Claim: A creditor’s right to receive payment for a debt that the debtor owed on the date
     If the claim has been acquired from someone else, then state             the debtor filed for bankruptcy. 11 U.S.C. §101 (5). A claim may be secured or
      the identity of the last party who owned the claim or was the            unsecured.
      holder of the claim and who transferred it to you before the             Creditor: A person, corporation, or other entity to whom a debtor owes a debt that was
      initial claim was filed.                                                 incurred on or before the date the debtor filed for bankruptcy. 11 U.S.C. §101 (10).
     Attach any supporting documents to this form. Attach redacted            Debtor: A person, corporation, or other entity who is in bankruptcy. Use the debtor’s
      copies of any documents that show that the debt exists, a lien           name and case number as shown in the bankruptcy notice you received. 11 U.S.C. § 101
      secures the debt, or both. (See the definition of redaction              (13).
      below.)                                                                  Evidence of perfection: Evidence of perfection of a security interest may include
      Also attach redacted copies of any documents that show                   documents showing that a security interest has been filed or recorded, such as a
      perfection of any security interest or any assignments or                mortgage, lien, certificate of title, or financing statement.
      transfers of the debt. In addition to the documents, a summary           Information that is entitled to privacy: A Proof of Claim form and any attached
      may be added. Federal Rule of Bankruptcy Procedure (called               documents must show only the last 4 digits of any social security number, an individual’s
      “Bankruptcy Rule”) 3001(c) and (d).                                      tax identification number, or a financial account number, only the initials of a minor’s
     Do not attach original documents because attachments may be              name, and only the year of any person’s date of birth. If a claim is based on delivering
      destroyed after scanning.                                                health care goods or services, limit the disclosure of the goods or services to avoid
                                                                               embarrassment or disclosure of confidential health care information. You may later be
     If the claim is based on delivering health care goods or services,
                                                                               required to give more information if the trustee or someone else in interest objects to
      do not disclose confidential health care information. Leave out          the claim.
      or redact confidential information both in the claim and in the
                                                                               Priority claim: A claim within a category of unsecured claims that is entitled to priority
      attached documents.
                                                                               under 11 U.S.C. §507(a). These claims are paid from the available money or property in a
     A Proof of Claim form and any attached documents must show               bankruptcy case before other unsecured claims are paid. Common priority unsecured
      only the last 4 digits of any social security number, individual’s       claims include alimony, child support, taxes, and certain unpaid wages.
      tax identification number, or financial account number, and
                                                                               Proof of claim: A form that shows the amount of debt the debtor owed to a creditor on
      only the year of any person’s date of birth. See Bankruptcy
                                                                               the date of the bankruptcy filing. The form must be filed in the district where the case is
      Rule 9037.                                                               pending.
     For a minor child, fill in only the child’s initials and the full
                                                                               Redaction of information: Masking, editing out, or deleting certain information to
      name and address of the child’s parent or guardian. For                  protect privacy. Filers must redact or leave out information entitled to privacy on the
      example, write A.B., a minor child (John Doe, parent, 123 Main           Proof of Claim form and any attached documents.
      St, City, State). See Bankruptcy Rule 9037.                              Secured claim under 11 U.S.C. §506(a): A claim backed by a lien on particular property of
     If you have any further inquiries relating to filing a proof of          the debtor. A claim is secured to the extent that a creditor has the right to be paid from
      claim please direct your inquiry to:                                     the property before other creditors are paid. The amount of a secured claim usually
      RCDRockvilleInfo@epiqglobal.com                                          cannot be more than the value of the particular property on which the creditor has a
                                                                               lien. Any amount owed to a creditor that is more than the value of the property normally
 Confirmation that the claim has been filed
                                                                               may be an unsecured claim. But exceptions exist; for example, see 11 U.S.C. § 1322(b)
 To receive confirmation that the claim has been filed, either enclose a
                                                                               and the final sentence of 1325(a).
 stamped self-addressed envelope and a copy of this form or you may access
 the Claims Agent’s website: https://dm.epiq11.com/drvc to view your filed     Examples of liens on property include a mortgage on real estate or a security interest in a
 form under “Claims.”                                                          car. A lien may be voluntarily granted by a debtor or may be obtained through a court
                                                                               proceeding. In some states, a court judgment may be a lien.
 Where to Send Proof of Claim Form                                             Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it is
                                                                               holding, or by canceling a debt it owes to the debtor.
 First Class Mail:
 The Roman Catholic Diocese of Rockville Centre, New York                      Uniform claim identifier: An optional 24-character identifier that some creditors use to
 Claims Processing Center                                                      facilitate electronic payment.
 c/o Epiq Corporate Restructuring, LLC                                         Unsecured claim: A claim that does not meet the requirements of a secured claim. A
 P.O. Box 4421                                                                 claim may be unsecured in part to the extent that the amount of the claim is more than
 Beaverton, OR 97076-4421                                                      the value of the property on which a creditor has a lien.
                                                                               Offers to purchase a claim
 Hand Delivery or Overnight Mail:                                              Certain entities purchase claims for an amount that is less than the face value of the
 The Roman Catholic Diocese of Rockville Centre, New York                      claims. These entities may contact creditors offering to purchase their claims. Some
 Claims Processing Center                                                      written communications from these entities may easily be confused with official court
 c/o Epiq Corporate Restructuring, LLC                                         documentation or communications from the debtor. These entities do not represent the
 10300 SW Allen Blvd                                                           bankruptcy court, the bankruptcy trustee, or the debtor. A creditor has no obligation to
 Beaverton, OR 97005                                                           sell its claim. However, if a creditor decides to sell its claim, any transfer of that claim is
                                                                               subject to Bankruptcy Rule 3001(e), any provisions of the Bankruptcy Code (11 U.S.C. §
 Electronic Filing:
                                                                               101 et seq.) that apply, and any orders of the bankruptcy court that apply.
 By accessing the E-filing Claims link at https://epiqworkflow.com/cases/drv
                                                                               Do not file these instructions with your form.
 Use your Mail ID for access.
 United States Bankruptcy Court for Southern District of New York
 The Roman Catholic Diocese of Rockville Centre, New York                                                To submit your form online please go to https://epiqworkflow.com/cases/drv
                                                                                                         Use your Mail ID for access.
 Claims Processing Center
 c/o Epiq Corporate Restructuring, LLC                                                                   Your Mail ID is as follows:
 P.O. Box 4421
 Beaverton, OR 97076-4421

 Name of Debtor:
 Case Number:

                                                                                       Check box if      For Court Use Only
                                                                                   the address on
                                                                                   the envelope
                                                                                   sent to you by
                                                                                   the court needs
                                                                                   to be updated.
                                                                                   Identify your
                                                                                   replacement
                                                                                   address in Part 1
                                                                                   (Section 3)
                                                                                   below.

 Proof of Claim (Official Form 410)                                                                                                                04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of claims
under 503(b)(9), do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Part 1:      Identify the Claim
1. Who is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________

2.   Has this claim been acquired from someone else?       □ No □ Yes.   From whom? ___________________________________________________________
3.   Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g) 4. Does this claim amend one already filed?

Where should notices to the creditor be sent?                      Where should payments to the creditor be sent?                     □ No
                                                                   (if different)
                                                                                                                                      □ Yes.        Claim number on court
__________________________________________________                 ______________________________________________                     claims register (if known) _______________
Name                                                               Name
                                                                                                                                      Filed on _____________________________
__________________________________________________                 ______________________________________________
                                                                                                                                                     MM / DD / YYYY
Number     Street                                                  Number     Street
                                                                                                                                      5. Do you know if anyone else has filed a
__________________________________________________                 ______________________________________________
                                                                                                                                      proof of claim for this claim?
City                 State        ZIP Code                         City                 State        ZIP Code
                                                                                                                                      □ No
Country (if International): _____________________________          Country (if International): _________________________
                                                                                                                                      □ Yes.      Who made the earlier filing?
Contact phone: _____________________________________               Contact phone: _________________________________
                                                                                                                                       ____________________________________
Contact email: _____________________________________               Contact email: _________________________________
Part 2:      Give Information About the Claim as of the Date the Case Was Filed
6. Do you have any number you use to            7. How much is the claim?                              8. What is the basis of the claim?
   identify the debtor?
□ No                                            $________________________________________.
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other
                                                                                                       copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.
                                                □ No
     ____ ____ ____ ___                         □ Yes.   Attach statement itemizing interest, fees,
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).
9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?        11. Is this claim subject to a right of setoff?
□ No                                                                     □ No                                       □ No
□ Yes.    The claim is secured by a lien on property.                    □ Yes. Amount necessary to cure            □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
                                                                                                                      ___________________________________________
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________
residence, file a Mortgage Proof of Claim Attachment (official Form      12. Is all or part of the claim entitled to priority         A claim may be partly priority and
410-A) with this Proof of Claim.                                             under 11 U.S.C. § 507(a)?                                partly nonpriority. For example, in
                                                                                                                                      some categories, the law limits the
□ Motor vehicle                                                          □   No                                                       amount entitled to priority.

□ Other. Describe: ______________________________________                □ Yes. Check one:                                               Amount entitled to priority
_______________________________________________________
Basis for perfection: _____________________________________
                                                                         □ Domestic support obligations (including alimony and           $_____________________
                                                                         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
_______________________________________________________
Attach redacted copies of documents, if any, that show evidence of       □ Up to $3,025* of deposits toward purchase, lease, or          $_____________________
perfection of security interest (for example, a mortgage, lien,          rental of property or services for personal, family, or
certificate of title, financing statement, or other document that        household use. 11 U.S.C. § 507(a)(7).
shows the lien has been filed or recorded.)
                                                                         □ Wages, salaries, or commissions (up to $13,650*)              $_____________________
Value of property:                        $_____________________         earned within 180 days before the bankruptcy petition is
                                                                         filed or the debtor’s business ends, whichever is earlier.
Amount of the claim that is secured:      $_____________________         11 U.S.C. § 507(a)(4).                                          $_____________________

Amount of the claim that is unsecured: $_____________________
                                                                         □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
(The sum of the secured and unsecured amounts should match the                                                                           $_____________________
amount in line 7.)                                                        □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                          507(a)(5).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________            □ Other. Specify subsection of 11 U.S.C. § 507 (a)(__)
                                                                         that applies.
Annual Interest Rate (when case was filed)       ______________%         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or
                                                                         after the date of adjustment.
                                             □ Fixed      □
                                                          Variable
13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________
Part 3:      Sign Below
The person completing          Check the appropriate box:
this proof of claim must       □    I am the creditor.
sign and date it. FRBP
9011(b).
                               □    I am the creditor’s attorney or authorized agent.
                               □    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim         □    I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local      the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                               I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could be      Executed on date          __________________       ____________________________________________________________
fined up to $500,000,                                      MM / DD / YYYY          Signature
imprisoned for up to 5
years, or both. 18 U.S.C.      Print the name of the person who is completing and signing this claim:
§§ 152, 157, and 3571.
                               Name        ____________________________________________________________________________________________
                                           First name                 Middle name                Last name

                               Title       ____________________________________________________________________________________________

                               Company ____________________________________________________________________________________________
                                       Identify the corporate servicer as the company if the authorized agent is a servicer.

                               Address     ____________________________________________________________________________________________
                                           Number            Street

                                           ____________________________________________________________________________________________
                                           City                                         State             ZIP Code

                               Contact Phone _____________________________________                 Email __________________________________________
         ANNEX 3

Sexual Abuse Bar Date Notice
Notice of Deadline for Filing Sexual Abuse Claims in The Roman Catholic
        Diocese of Rockville Centre, New York Bankruptcy Case

            All Sexual Abuse Survivors Need to File Claims by August 14, 2021

               This is an official notice approved by the Bankruptcy Court.
                          This is not a solicitation from a lawyer.

Una versión en español de este aviso está disponible en www.https://dm.epiq11.com/drvc
                            o llamando al 1-888-490-0633.

   Please read this notice carefully as it may impact your rights, including the right to
    compensation, against the Roman Catholic Diocese of Rockville Centre, New York (the
    “Diocese”) and against its parishes, schools and affiliated ministries (“Diocese Related
    Entities”).

   Regardless of how old you are today, if you have a claim for sexual abuse for which you
    believe the Diocese is or may be responsible, that occurred before October 1, 2020, you
    must file a claim in this bankruptcy case to preserve your rights.

   The Sexual Abuse Bar Date of August 14, 2021 is not subject to further extension if the
    window created by the Child Victims Act is lengthened by the State of New York.

   A list of individuals that the Diocese knows have been the subject of an adverse
    determination by the Diocesan Review Board of the Diocese that an allegation of clergy
    abuse against such priest or deacon was credible or against whom an allegation of clergy
    abuse was made through the Diocese’s Independent Reconciliation and Compensation
    Program and the Diocese made a payment in settlement of such allegation through such
    program can be found at www.https://dm.epiq11.com/drvc. An additional list of
    individuals against whom an allegation of abuse has been made can be found on the
    Official Committee of Unsecured Creditor’s website at [____]. The Debtor does not
    maintain and takes no responsibility for any list of additional individuals prepared by the
    Committee.

   You can file a claim using the Sexual Abuse Proof of Claim Form approved by the court
    (1) by logging on to the following website: https://dm.epiq11.com/drvc or (2) by mailing
    or delivering a hard copy of your Sexual Abuse Proof of Claim to the address listed
    below.

   No plan of reorganization has been filed as of the date of this notice. However, if a plan
    to reorganize the Diocese is approved, it could release claims you hold against certain
    third parties, including against churches, parishes, schools, and the other Diocese Related
    Entities that operate within the Diocese.
        If you have a claim against any such church, parish, school, or other Diocese Related
         Entity, you may have a claim against the Diocese.

        Your rights and options – and the deadline to exercise them by – are explained in more
         detail in this notice.


                                    BASIC INFORMATION

1.       Why was this notice issued?

         The Diocese filed a chapter 11 bankruptcy case. The Bankruptcy Court has set a deadline

of August 14, 2021 at 5:00 p.m. (Eastern Time) for filing claims against the Diocese for sexual

abuse.

         The Diocese case is filed in the U.S. Bankruptcy Court for the Southern District of New

York, and the case is known as In re: The Roman Catholic Diocese of Rockville Centre, New

York (Bankr. S.D.N.Y.) The Bankruptcy Court Judge overseeing the case is the Honorable

Shelley C. Chapman.

         The Bankruptcy Court authorized the Diocese to send out this notice. You have the right

to file a Sexual Abuse Claim in this bankruptcy case regardless of how old you are today. You

are required to file a Sexual Abuse Proof of Claim on or before August 14, 2021 at 5:00 p.m.

(Eastern Time).

                                   SEXUAL ABUSE CLAIMS

2.       What is considered sexual abuse?

         You have a Sexual Abuse Claim if you experienced sexual abuse. A Sexual Abuse

Claim is defined as follows:

         A “Sexual Abuse Claim” is any claim (as defined in section 101(5) of the
         Bankruptcy Code) against the Debtor resulting or arising in whole or in part,
         directly or indirectly from any actual or alleged sexual conduct or misconduct,
         sexual abuse or molestation, indecent assault and/or battery, rape, pedophilia,
         ephebophilia, or sexually-related physical, psychological, or emotional harm, or
         contacts, or interactions of a sexual nature between a child and an adult, or a


                                                -2-
         nonconsenting adult and another adult, sexual assault, sexual battery, sexual
         psychological or emotional abuse, humiliation, or intimidation, or any other
         conduct constituting a sexual offense, incest, or use of a child in a sexual
         performance (as such terms are defined in the New York Penal Law), and seeking
         monetary damages or any other relief, under any theory of liability, including
         vicarious liability, any negligence-based theory, contribution, indemnity, or any
         other theory based on any acts or failures to act by the Diocese or any other
         person or entity for whose acts or failures to act the Diocese is or was allegedly
         responsible.

         If you have a claim from other types of abuse, including non-sexual physical abuse, non-

sexual emotional abuse, bullying or hazing, you should file a General Proof of Claim (Official

Bankruptcy Form 410).

3.       Who should file a Sexual Abuse Proof of Claim?

         You should file a Sexual Abuse Proof of Claim if you have a Sexual Abuse Claim as

defined above. You should file a Sexual Abuse Proof of Claim regardless of whether you:

        Did or did not report your sexual abuse to the Diocese or to anyone else;

        Previously filed a lawsuit or asserted claims in connection with the sexual abuse; or

        Are included in, or represented by, another action with respect to your Sexual Abuse
         Claim.

                You should submit a Sexual Abuse Proof of Claim regardless of your age now or

the length of time that has passed since the sexual abuse took place.

                Do not file a Sexual Abuse Proof of Claim if your claim is based on anything

other than sexual abuse as defined above. If you have a claim arising from other types of abuse,

including non-sexual physical abuse, non-sexual emotional abuse, bullying or hazing, you should

consult the General Bar Date Notice and file a General Proof of Claim (Official Bankruptcy

Form 410).

4.       What if I am still not sure if I have a Sexual Abuse Claim?




                                                 -3-
               You should consult with an attorney if you have any questions, including whether

you should file a Sexual Abuse Proof of Claim.

5.     How can I file my Sexual Abuse Proof of Claim?

               A copy of the Sexual Abuse Proof of Claim Form is enclosed. You may also

obtain a copy of the form by following the instructions below.

               For additional copies of the Sexual Abuse Proof of Claim Form: (a) photocopy

the enclosed Sexual Abuse Proof of Claim form; or (b) contact the Debtor’s claims agent

Epiq Corporate Restructuring, LLC’s (the “Claims Agent”) website for this case at

https://dm.epiq11.com/drvc or by e-mail at RCDRockvilleInfo@epiqglobal.com or by phone,

toll free at 1-888-490-0633.

       The Sexual Abuse Proof of Claim must be completed by you and mailed or submitted to

the Claims Agent Epiq Corporate Restructuring, LLC’s, by no later than August 14, 2021 at

5:00 p.m. (Eastern Time) as follows:


       (i)     If sent by mail, to U.S. Postal Service mail to The Roman Catholic Diocese of
               Rockville Centre, New York Claims Processing Center c/o Epiq Corporate
               Restructuring, LLC P.O. Box 4421 Beaverton, OR 97076-4421, or

       (ii)    If sent by hand delivery or overnight courier, send to: hand delivery or overnight
               mail to The Roman Catholic Diocese of Rockville Centre, New York Claims
               Processing Center c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Blvd.
               Beaverton, OR 97005; or

       (iii)   If submitted electronically, by using the interface available at
               https://dm.epiq11.com/drvc by following instructions for filing proofs of claim
               electronically..

       Sexual Abuse Proofs of Claim sent by any other means (such as facsimile transmission or

email through a different manner than described in (iii) above) will not be accepted.




                                               -4-
               If you have questions you can contact your attorney or call 1-888-490-0633 to

speak to the Claims Agent. The Claims Agent can provide information about how to file a

claim, but cannot offer any legal advice.

               Please note that the Diocese’s staff is not permitted to give legal advice. You

should consult your own attorney for assistance regarding any other inquiries, such as questions

concerning the completion or filing of a proof of claim.

6.      Will my information be kept confidential?

               Yes, subject to the limitations described below. The Bankruptcy Court has set up

a procedure to protect your privacy. In order to protect your privacy, please do not file your

Sexual Abuse Proof of Claim with the Bankruptcy Court. Instead, you must file according to the

directions above.

               Sexual Abuse Proofs of Claim will not be available to the public unless you

choose to release that information by checking the box in Part 1 of the Sexual Abuse Proof of

Claim. However, information about your Sexual Abuse Claim will be confidentially provided,

pursuant to Bankruptcy Court-approved guidelines, to the following parties:

      The Diocese and its attorneys;

      Certain insurers of the Diocese including authorized claims administrators of such
       insurers and their reinsurers and counsel;

      Attorneys for the Official Creditors’ Committee and its members;

      Attorneys at the Office of the United States Trustee for the Southern District of New
       York;

      The Claims Agent (Epiq Corporate Restructuring, LLC);

      Any special arbitrator, mediator, or claims reviewer appointed to review and resolve
       Sexual Abuse Claims;




                                                -5-
      Any trustee, or functional equivalent thereof, appointed to administer payments to
       holders of Sexual Abuse Claims; and

      Such other persons that the Court determines need the information in order to evaluate
       Sexual Abuse Claims.


                Please note that information in your Sexual Abuse Proof of Claim may be

disclosed to governmental authorities under mandatory reporting laws in many jurisdictions.


                                ADDITIONAL INFORMATION

7.       How do I report my sexual abuse to the authorities?

                Reporting the sexual abuse protects other persons. You can learn more about how

to report sexual abuse at [__________________]

                Please know that reporting sexual abuse is different than filing a claim in the

Diocese’s bankruptcy case.


8.       What happens if I do not file a Sexual Abuse Proof of Claim?

If you fail to submit a completed Sexual Abuse Survivor Proof of Claim to the Claims Agent on

or before August 14, 2021 at 5:00 p.m. (Eastern Time), you may not be able to:

        vote on the Diocese’s plan of reorganization; or

        receive any compensation in the Diocese’s bankruptcy case for your Sexual Abuse
         Claim.

                 YOU MAY WANT TO CONSULT WITH AN ATTORNEY REGARDING

THIS NOTICE AND WHETHER YOU SHOULD FILE A SEXUAL ABUSE SURVIVOR

                                       PROOF OF CLAIM.




                                                 -6-
           ANNEX 4

Sexual Abuse Proof of Claim Form
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
In re:                                                 :        Chapter 11
                                                       :
THE ROMAN CATHOLIC DIOCESE OF                          :        Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,1                           :
                                                       :
                Debtor.                                :



                     CONFIDENTIAL SEXUAL ABUSE PROOF OF CLAIM

      THIS FORM MUST BE RECEIVED NO LATER THAN AUGUST 14, 2021
 AT 5:00 P.M. PREVAILING EASTERN TIME (THE “SEXUAL ABUSE BAR DATE”)

    Carefully read the instructions that are included with this CONFIDENTIAL
SEXUAL ABUSE PROOF OF CLAIM and complete all applicable questions.

         For purposes of this Proof of Claim, a “Sexual Abuse Claim” is any claim (as defined in
section 101(5) of the Bankruptcy Code) against the Debtor resulting or arising in whole or in
part, directly or indirectly from any actual or alleged sexual conduct or misconduct, sexual abuse
or molestation, indecent assault and/or battery, rape, pedophilia, ephebophilia, or sexually-
related physical, psychological, or emotional harm, or contacts, or interactions of a sexual nature
between a child and an adult, or a nonconsenting adult and another adult, sexual assault, sexual
battery, sexual psychological or emotional abuse, humiliation, or intimidation, or any other
conduct constituting a sexual offense, incest, or use of a child in a sexual performance (as such
terms are defined in the New York Penal Law), and seeking monetary damages or any other
relief, under any theory of liability, including vicarious liability, any negligence-based theory,
contribution, indemnity, or any other theory based on any acts or failures to act by the Diocese or
any other person or entity for whose acts or failures to act the Diocese is or was allegedly
responsible.

        For purposes of this Proof of Claim, a “Sexual Abuse Claimant” is defined as the person
asserting a Sexual Abuse Claim against the Diocese. If the Sexual Abuse Claimant is a minor, a
parent or legal guardian may complete this Sexual Abuse Proof of Claim on the minor’s behalf.

             THIS PROOF OF CLAIM IS FOR SEXUAL ABUSE CLAIMS ONLY




         1
           The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the
         last four digits of its federal tax identification number are 7437, and its mailing address is 50 North Park
         Avenue P.O. Box 9023, Rockville Centre, NY 11571-9023.
TO BE VALID, THIS SEXUAL ABUSE PROOF OF CLAIM MUST:

     (A)   Be written in English or in Spanish (or include a translation if responses are in a
           language other than English or Spanish);

     (B)   Provide responses that are complete and accurate to the best of your knowledge;

     (C)   Be signed by the creditor; the creditor’s attorney or authorized agent; the debtor
           or its authorized agent; or a guarantor, surety, endorser, or other codebtor, except
           that if the Sexual Abuse Claimant is a minor, incapacitated or deceased, this
           Sexual Abuse Proof of Claim may be signed by the Sexual Abuse Claimant’s
           parent, legal guardian, or executor, as applicable; and

     (D)   Be actually received by Epiq Corporate Restructuring, LLC (the “Claims
           Agent”), the Debtor’s claims and noticing agent, on or prior to August 14, 2021
           at 5:00 p.m. (prevailing Eastern Time) (the “Sexual Abuse Bar Date”), either

           (i)     electronically using the interface available at www.dm.epiq11.com/drvc,

           (ii)    by mail to the Claims Agent at the following address: The Roman Catholic
                   Diocese of Rockville Centre, New York Claims Processing Center c/o
                   Epiq Corporate Restructuring, LLC P.O. Box 4421 Beaverton, OR 97076-
                   4421, or

           (iii)   by overnight mail or hand-delivery to the Claims Agent at the following
                   address: The Roman Catholic Diocese of Rockville Centre, New York
                   Claims Processing Center c/o Epiq Corporate Restructuring, LLC 10300
                   SW Allen Blvd. Beaverton, OR 97005.

PROOFS OF CLAIM SENT BY FACSIMILE, TELECOPY, OR E-MAIL WILL NOT BE
ACCEPTED.

YOU MAY WISH TO CONSULT AN ATTORNEY REGARDING THIS MATTER.

FAILURE TO COMPLETE AND RETURN THIS FORM IN A TIMELY MANNER
MAY RESULT IN YOUR INABILITY TO VOTE ON A PLAN OF REORGANIZATION
AND INELIGIBILITY TO RECEIVE A DISTRIBUTION IN THE ABOVE-
CAPTIONED CHAPTER 11 CASE. THE SEXUAL ABUSE BAR DATE OF AUGUST
14, 2021 IS NOT SUBJECT TO FURTHER EXTENSION IF THE WINDOW CREATED
BY THE CHILD VICTIMS ACT IS LENGTHENED BY THE STATE OF NEW YORK.

THIS PROOF OF CLAIM FORM IS NOT SUFFICIENT TO ASSERT A SEXUAL
ABUSE CLAIM AGAINST ANY ENTITY OTHER THAN THE DEBTOR.

ANSWER THESE QUESTIONS TO THE BEST OF YOUR KNOWLEDGE AND
ABILITY AT THE TIME YOU COMPLETE THIS FORM. IF YOU CANNOT ANSWER
A QUESTION, MOVE ON TO THE NEXT QUESTION.



                                            -2-
A PERSON WHO FILES A FRAUDULENT CLAIM COULD BE FINED UP TO
$500,000, IMPRISONED FOR UP TO 5 YEARS, OR BOTH. 18 U.S.C. §§ 152, 157, AND
3571.

PART 1: CONFIDENTIALITY

Unless the Sexual Abuse Claimant indicates below that the Sexual Abuse Claimant wants this
document to be part of the public record, the Sexual Abuse Claimant’s identity will be kept
strictly confidential, under seal, and outside the public record pursuant to an Order of the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
However, this Sexual Abuse Proof of Claim may be provided, pursuant to confidentiality
procedures approved by the Bankruptcy Court, to the Debtor, certain insurers of the Debtor, the
Official Committee of Unsecured Creditors (the “Committee”), their respective counsel, the
United States Trustee, and to such other persons as the Bankruptcy Court may authorize. In
addition, Sexual Abuse Proofs of Claim may be required to be disclosed to governmental
authorities under mandatory reporting laws in many jurisdictions. If any such disclosure is made
to a governmental authority, Sexual Abuse Claimants will be notified at the time of the
disclosure of their Sexual Abuse Proof of Claim.

ONLY THE SEXUAL ABUSE CLAIMANT MAY WAIVE THE CONFIDENTIALITY
OF THIS PROOF OF CLAIM.


                              Please select only one option below:



                                                  ☐ I want my identity and this proof of claim
☐ I wish to keep my identity and this proof       (together with any exhibits and attachments)
of claim CONFIDENTIAL.                            to be made PUBLICLY AVAILABLE AND
                                                  PART OF THE PUBLIC RECORD.



Signature:


Print Name:


IF YOU DO NOT CHECK EITHER BOX, IF YOU CHECK BOTH BOXES, OR IF YOU
DO NOT PROVIDE YOUR NAME AND SIGNATURE ABOVE, YOUR CLAIM WILL
REMAIN CONFIDENTIAL.




                                                -3-
PART 2: IDENTIFYING INFORMATION

       a.      Sexual Abuse Claimant

______________________________________________________________________________
First Name              Middle Initial          Last Name         Suffix (if any)

______________________________________________________________________________
Mailing Address (If party is incapacitated, is a minor or is deceased, please provide the address
of the legal representative submitting the claim. If you are in jail or prison, your current address).

______________________________________________________________________________
City              State/Prov.       Zip Code (Postal Code)        Country

Telephone No(s):

Home: ____________________ Work: ____________________ Cell: _____________________
If you are represented by counsel, you may provide your attorney’s work phone number.

Email address: ______________________________________________
If you are represented by counsel, you may provide your attorney’s email address.

Social Security Number (last four digits only): ____________________________


If you are in jail or prison, your identification number and location of incarceration:

_____________________________________________________________________

May the Debtor, the Committee, and their respective counsel of record in this chapter 11 case
leave voicemails for you regarding your claim?

☐Yes ☐ No

May the Debtor, the Committee, and their respective counsel of record in this chapter 11 case
send confidential information to your email address?

☐Yes ☐ No

Birth Date: _____________________________
               Month Day Year

Any other name, or names, by which the Sexual Abuse Claimant has been known (including
maiden name, if applicable):

______________________________________________________________________________


                                                 -4-
     b.    Sexual Abuse Claimant’s Attorney (if any):

______________________________________________________________________________
Law Firm Name

______________________________________________________________________________
Attorney’s First Name         Middle Initial          Last Name

______________________________________________________________________________
Street Address

______________________________________________________________________________
City              State/Prov.       Zip Code (Postal Code)        Country

_____________________________________________________________________________
Telephone No.                  Fax No.                     E-mail address


      c.    Amended Claim:

           Does this Sexual Abuse Proof of Claim amend a proof of claim previously filed in
           this bankruptcy case?

           ☐ Yes

           ☐ No




                                          -5-
PART 3: BACKGROUND INFORMATION

    a.   Please describe your marital history, including the date(s) you were married, and
         provide your current marital status. You do not need to identify the name(s) of
         your spouse(s) unless you want to.

         __________________________________________________________________

         __________________________________________________________________

    b.   What schools have you attended? For each school, please identify the months and
         years of your attendance.

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

    c.   Are you currently employed? To the best of your recollection, please describe
         your recent employment history, including the name(s) of your current and past
         employers, the dates you were employed, the locations of your employment, and
         your job(s)/title(s).

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________




                                         -6-
PART 4: NATURE OF COMPLAINT
(Attach additional separate sheets if necessary)

NOTE: IF YOU HAVE PREVIOUSLY FILED A LAWSUIT AGAINST THE DIOCESE
IN STATE OR FEDERAL COURT, PLEASE ATTACH THE COMPLAINT.

       a.     Who committed the acts of abuse or other wrongful conduct against you?
              Individuals identified in this section will be referred to as the “abuser” in
              questions below. If applicable, you may identify more than one abuser. Please
              provide the complete name(s) of each abuser to the best of your recollection. If
              you do not know the name(s) of each abuser, please identify them by title,
              position or other description.

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________

       b.     How did you know the abuser? For example, was the abuser at your church,
              school or part of another group with which you were involved? Was the abuser a
              relative or family friend?

              __________________________________________________________________

              __________________________________________________________________

       c.     If the abuser was affiliated with a church, parish, school, or Diocesan
              organization, please identify such church, parish, school, or organization.

              __________________________________________________________________

              __________________________________________________________________

       d.     Where did the abuse or other wrongful conduct take place? Please be specific and
              complete all relevant information to the best of your recollection, including the
              names of locations and addresses, if known.

              __________________________________________________________________

              __________________________________________________________________




                                               -7-
     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

e.   When did the abuse or other wrongful conduct take place? Please be as specific
     as possible. If you do not recall the exact date, provide as much information as
     possible, including the year and season (fall, winter, spring, or summer, or school
     year and grade).

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     1. How old were you at the time the abuse or other wrongful conduct began?
        Please be as specific as possible. If you do not recall the exact date, provide
        as much information as possible, including the year and season (fall, winter,
        spring, or summer, or school year and grade).

        _______________________________________________________________

        _______________________________________________________________

        _______________________________________________________________

     2. How old were you at the time the abuse or other wrongful conduct ended?
        Please be as specific as possible. If you do not recall the exact date, provide
        as much information as possible, including the year and season (fall, winter,
        spring, or summer, or school year and grade).

        _______________________________________________________________

        _______________________________________________________________

        _______________________________________________________________

        _______________________________________________________________

        _______________________________________________________________




                                      -8-
f.   What happened (describe the nature of the abuse or other wrongful conduct
     against you, including the circumstances, type(s) of abuse, and frequency of
     abuse)?

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

g.   Did you tell anyone about the abuse or other wrongful conduct at the time and, if
     so, whom did you tell (this would include parents; relatives; friends;
     representatives of the Debtor; attorneys; counselors, therapists, doctors; and law
     enforcement authorities). You do not need to disclose any communications you
     may have had with an attorney.

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________

h.   If there were any witnesses to the abuse, please list their name(s).

     __________________________________________________________________

     __________________________________________________________________

     __________________________________________________________________




                                      -9-
PART 5: IMPACT OF COMPLAINT
(Attach additional separate sheets if necessary)

       a.     What injuries and/or damages have you experienced because of the act or acts of
              abuse described above? Please provide as much detail as possible. For example,
              describe any physical injuries, as well as any effect on your education,
              employment, personal relationships, health, or faith?

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________

       b.     Have you sought counseling or other medical or mental health treatment for your
              injuries? If so, with whom and when?

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________




                                            -10-
PART 6: ADDITIONAL INFORMATION

    a.   Prior Claims: Have you, or has anyone on your behalf, ever asserted a claim
         against the Debtor, or against any entity or individual other than the Debtor
         (including, but not limited to, any parish, church, school, or other organization)
         relating to the sexual abuse described in this claim? If you have, or if anyone on
         your behalf has, please state when and how the claim was asserted, against whom
         the claim was asserted, and the result.

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________

         __________________________________________________________________


    b.   Bankruptcy: Have you ever filed bankruptcy?

         ☐ Yes

         ☐ No




                                        -11-
Sign and print your name. If you are signing the claim on behalf of another person
(including a minor, decedent or incapacitated person), state your relationship to the Sexual
Abuse Claimant.

Under penalty of perjury, I declare the foregoing statements to be true and correct.


Date: __________________________


Signature: ___________________________________________________


Print Name: __________________________________________________


Relationship to Sexual Abuse Claimant: __________________________________




                                            -12-
    ANNEX 5

Publication Notice
   Official Approved Notice from U.S. Bankruptcy Court for the Southern District of New York


Sexual Abuse and General Claims in The Roman Catholic
   Diocese of Rockville Centre, New York Bankruptcy
The Roman Catholic Diocese of Rockville Center, New York (“Diocese” or “Debtor”) has filed bankruptcy in order to
restructure its nonprofit organization. Please read this notice carefully as it may impact your rights against the Diocese
and provides information about the case, In re: The Roman Catholic Diocese of Rockville Centre, New York (Bankr.
S.D.N.Y.). This notice is a short summary.

                                  Who Should File a Sexual Abuse Claim?
Anyone who was sexually abused, on or before October 1, 2020, and believes the Diocese may be responsible for
the sexual abuse must file a claim. This includes sexual abuse in connection with any entity or activity associated with
the Diocese. Sexual Abuse Claims include, but are not limited to: sexual misconduct, touching, inappropriate contact, or
sexual comments about a person or other behaviors that led to abuse, and regardless of whether you thought the behavior
was sexual abuse or not.

                                When Should I File a Sexual Abuse Claim?

          Regardless of how old you are today or when the sexual abuse
           occurred, you need to file your claim so that it is received by
                    5 p.m. (Eastern Time) on August 14, 2021.

If you do not file a timely Sexual Abuse Claim, you may lose rights against the Diocese and against Diocese
Related Entities, including any right to compensation. If you have a sexual abuse claim against any such Diocesan
parish, school or affiliated ministry, you may have a claim against the Diocese. Note that only the Diocese is in
bankruptcy. If you have a claim against any Diocese Related Entity, you must take separate action to preserve your
rights.

Your information will be kept private. For more detail, including lists of names of clergy that have been identified
in connection with sexual abuse claims, go to https://dm.epiq11.com/drvc or call 1-888-490-0633.

The Sexual Abuse Bar Date of August 14, 2021 is not subject to further extension if the window created by the Child
Victims Act is lengthened by the State of New York.

                              When Should I File a General Bar Date Claim?
If you have a non-sexual abuse claim, you will need to file so that it is received by 5 p.m. (Eastern Time) on March 31,
2021. More information for general claims is available at https://dm.epiq11.com/drvc.

                                      ACT NOW Before Time Runs Out:
You can download and file a claim at the website or call the toll-free number listed below for help on how to file a
claim by mail.




              •
    File a Proof of Claim.                           •
                                             Have questions?                                   •
                                                                             If your claim is approved, you may
                                         Call or visit the website                  receive compensation
                                          for more information.                      from the bankruptcy.



                    https://dm.epiq11.com/drvc                            1-888-490-0633
       ANNEX 6

Confidentiality Agreement
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                     :
In re:                                               :        Chapter 11
                                                     :
THE ROMAN CATHOLIC DIOCESE OF                        :        Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,                          :
                                                     :
                Debtor.
                                                     :

                 AUTHORIZED PARTY CONFIDENTIALITY AGREEMENT

 This Confidentiality Agreement (this “Agreement”) is entered into as of [●], 2021.

 By [●] (the “Recipient”), an Authorized Party pursuant to paragraph 15(c) of the Order
 Establishing Deadline for Filing Proofs of Claim and Approving the Form and Manner of Notice
 Thereof (the “Bar Date Order”)1 [Docket No. ● ] entered by the United States Bankruptcy Court
 for the Southern District of New York (the “Bankruptcy Court”) in the above-captioned chapter
 11 bankruptcy case (the “Chapter 11 Case”) on [●], 2021.

 WHEREAS, the Recipient will be granted access to Proof of Claim Forms filed by Sexual Abuse
 Claimants in the Chapter 11 Case after execution of this Agreement pursuant to and in
 accordance with the terms of the Bar Date Order;

 WHEREAS, Recipient acknowledges that the Proof of Claim Forms filed by Sexual Abuse
 Claimants contain sensitive, non-public information, which is to remain confidential pursuant to
 the Bar Date Order and the terms of this Agreement; and

 WHEREAS, with the exception of the parties identified in paragraph 15(d) of the Bar Date
 Order, access to the Proof of Claim Forms extends only to the natural person who executes this
 Agreement and a separate copy of this Agreement must be signed by each natural person who
 seeks access to the Sexual Abuse Proofs of Claim on behalf of an Authorized or Permitted Party.

 NOW THEREFORE, IT IS AGREED AS FOLLOWS:

     1. Recipient agrees that the Proofs of Claim and any Confidential Information (as such term
        is defined below) contained therein shall be kept confidential pursuant to and in
        accordance with the terms of the Bar Date Order and this Agreement;

     2. For purposes of this Agreement, the term “Confidential Information” means each Proof
        of Claim itself, and any information contained in a Proof of Claim, except to the extent


         1
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
         Bar Date Order.
   such information (i) was known to the Recipient prior to being disclosed in a Proof of
   Claim, (ii) is or becomes generally available to the public through no act or failure on the
   part of the Recipient, (iii) is obtained from a third party under no obligation to maintain
   its confidentiality; or (iv) is developed by the Recipient independently without reference
   to any Proof of Claim;

3. Recipient agrees to not to use or distribute any Proof of Claim Forms or Confidential
   Information in violation of this Agreement;

4. Recipient may use Proofs of Claim, and any Confidential Information contained therein,
   only in connection with the evaluation, prosecution or defense of the claims asserted
   in such Proofs of Claim in the Debtor’s Chapter 11 Case, any related adversary
   proceedings or contested matters in the Chapter 11 Case, any related insurance or
   reinsurance coverage demands, claims, disputes, or litigation, and settlement
   negotiations or mediations regarding all of the foregoing, and as otherwise required by
   applicable federal or state laws or regulations (each, a “Permitted Use”);

5. Recipient shall not disclose any Confidential Information to any other person or entity
   except that Recipient may disclose Confidential Information (i) to any person or entity
   that is an Authorized Party who may receive such information pursuant to the Bar Date
   Order and has executed a copy of this Agreement, (ii) to the Bankruptcy Court or any
   other tribunal of competent jurisdiction so long as such disclosure is made
   pursuant to a Permitted Use and under seal, or (iii) pursuant to an order of the
   Bankruptcy Court following notice and a hearing;

6. Recipient consents to the exclusive jurisdiction of the Bankruptcy Court to adjudicate any
   disputes with respect to any terms, condition or alleged violations of this Agreement or
   the Bar Date Order;

7. Recipient shall promptly report any disclosure of Confidential Information in violation or
   breach of this Agreement to the Debtor and the Creditors’ Committee and the Sexual
   Abuse Claimant and shall cooperate with efforts to recover and secure any such
   Confidential Information and/or to mitigate the effects of any such disclosure;

8. Nothing in this Agreement precludes Recipient from petitioning the Bankruptcy Court in
   the Chapter 11 Case seeking a modification of the Bar Date Order or the terms of this
   Agreement with respect to any proposed disclosure of Confidential Information contained
   in the Sexual Abuse Proof of Claim Forms; provided, however, that Recipient shall not
   disclose any Confidential Information in connection with any such petition unless such
   disclosure is restricted to the Bankruptcy Court and any other necessary parties and made
   under seal; and




                                           -2-
 9. This Agreement shall become effective as of the date it is delivered to counsel for the
    Debtor and counsel for the Committee.



Dated: _____________, 2021                       By: ______________________________
                                                     Signature

                                                      ______________________________
                                                      Print Name




                                          -3-
      ANNEX 7

List of Accused Clergy
                The Roman Catholic Diocese of Rockville Centre, New York

                                     List of Accused Clergy

This list is not exhaustive. The fact that this list may not include the name of the Accused Clergy
who sexually abused you does not mean that you should not file a Sexual Abuse Proof of Claim
Form. This is a list of all priests and deacons that (x) the Debtor knows have been the subject of
an adverse determination by the Diocesan Review Board of the Debtor that an allegation of
clergy abuse against such priest or deacon was credible or (y) against whom an allegation of
clergy abuse was made through the Debtor’s Independent Reconciliation and Compensation
Program (“IRCP”) and the Debtor made a payment in settlement of such allegation through the
IRCP. In addition, the list does not include non-clergy. Please refer to the Official Committee of
Unsecured Creditors’ website located at [website] for lists prepared by the Committee of
additional individuals against whom sexual abuse lawsuits have been filed and clergy associated
with the Debtor included on lists of credibly accused by religious orders and other dioceses. The
Debtor does not maintain and takes no responsibility for any list of additional individuals
prepared by the Committee.

      Individual                         Location of        Time of        Other Locations
                                         Assignment         Assignment (if Where Abuse Has
                                                            known)         Been Alleged
1.     ALLEN, PETER
2.     ALLMENDINGER, ROBERT J.
3.     ANDERSON, ARTHUR C.
4.     ANGELES, LOUIS F.
5.     ANTONUCCI OSF, ANTONIO
6.     BABIS, DANIEL
7.     BERGIN, JAMES J.
8.     BERMINGHAM, CHARLES
9.     BOGERT, JAMES K.
10.    BRESLAWSKI, WILLIAM
11.    BROWN, ROBERT L.
12.    BURKE, WILLIAM M.
13.    BUTLER, JOHN R.
14.    BYRNE, EDWARD J.
15.    CARROLL, MICHAEL A.
16.    CASACLANG, JOSEPH D.
17.    CHARLAND, PETER D.
18.    CHASSE, JERRY
19.    COLGAN, THOMAS J.
20.    COLLINS, CHARLES
21.    COLLINS, EDWIN J.
22.    COSTA, MARIO
23.    DAILEY, WILLIAM G.
24.    D'ANDREA, EDWARD
25.   DAVID, RAYMOND
26.   DEVITA, JAMES C.
27.   DELLA ROSA, ELIGIO
28.   DE NERI RSM (SISTER)
29.   DEVADOSS, DOMINIC
30.   DITTA, ANGELO J.
31.   DITTRICH SJ, ANDREW
32.   DOBSON, FRANCIS
33.   DUVELSDORF, PETER
34.   FARLEY, DAVID
35.   FERNANDO, AUGUSTINE
36.   FIGLIOLA, NICHOLAS J.
37.   FITZGERALD, MATTHEW J.
38.   FITZPATRICK S.J., JOSEPH F.
39.   GAETA, FRANCIS X.
40.   GIUNTINI, ROBERT J.
41.   GORMLEY CM, WILLIAM
42.   GRIFFIN OSF, AUGUSTIN
43.   HANDS, MICHAEL
44.   HASSELBACH, KENNETH C.
45.   HEIN, GEORGE J.
46.   HUNEKE, ROBERT D.
47.   KARVELIS, WILLIAM R.
48.   KELLY SJ, PATRICK
49.   LAINESCA, JOSEPH
50.   LEARNER, FREDERICK R.
51.   LOGAN, WILLIAM R.
52.   LUKA, CFM, RONALD
53.   MAGEE OSF, FINIAN
54.   MAHONEY OFM CAP, JOHN
55.   MCCABE, JOHN H.
56.   MCCOMISKEY, JOSEPH C.
57.   MCGEEVER, JOHN J.
58.   MCKEON, BRIAN A.
59.   MICHELL, GEORGE J.
60.   MILLAR, ANDREW L.
61.   MILLER, JAMES C.
62.   MIRAGLIA, SALVATORE J.
63.   MORRIN OMI, THOMAS
64.   MOTT, JOHN D.
65.   MUNDY, JOSEPH T.
66.   MURPHY, HOWARD
67.   MURPHY, THOMAS F.
68.   MURRAY C.SS.R., JOHN G.
69.   NEE, KENNETH



                                    -2-
70.    NEWMAN, LOUIS I.
71.    O'CONNELL, ROBERT J.
72.    O'LEARY, MICHAEL
73.    O'NOLAN O'CARM, JOSEPH
74.    PAUL, HAROLD
75.    PFUNDSTEIN, ADAM JOSEPH
76.    PLIMNER, WALTER
77.    RAFFERTY, HUGH
78.    REEL, HENRY J.
79.    REMEY, WILLIAM J.
80.    RIBAUDO, CHARLES A.
81.    ROBINSON, ERNEST E.
82.    ROWLES OSF, FRANCIS
83.    RYAN, BERNARD J.
84.    SACCACIO, ROBERT J.
85.    SCALA, SEVERINO
86.    SCHAEFER, RICHARD
87.    SEMLA, THADDEUS J.
88.    SHANE, DONALD R.
89.    SHEEHAN, AUGUSTINE
90.    SHERIDAN, DANIEL P.
91.    SINGLETON, WILLIAM V.
92.    SMITH, JAMES
93.    SOAVE, ALFRED B.
94.    STEGMANN, RAYMOND V.
95.    SWIETEK, WALTER LADISLAUS
96.    TRAPANI, ANTHONY M.
97.    TWOMEY, GERALD S.
98.    TZIAKALOS, THEODORE
99.    UNTERSTEIN, NICHOLAS
100.   VITSAS, JOHN
101.   VOLLMER, EUGENE C.




                                   -3-
   ANNEX 8

Publication Plan
                                      Publication Plan Summary:

     NOTICE PROGRAM                                            MEDIA
       COMPONENT
                                       Heavy TV in Long Island media market
       Television (NY)
                                       New Evangelization Television (NET)
      Ethnic Radio (NY)                Hispanic/Creole
       Magazines (NY)                  4 consumer magazines
                                   1 National Newspaper
                                   NY Newspapers
                                     Top 5 newspapers in Nassau & Suffolk counties
        Newspapers
                                     4 Catholic newspapers
                                     6 Ethnic newspapers (Spanish/Caribbean)
                                   Top newspaper in FL, NC, PA, & NJ
                                   3 million national gross impressions
                                   28 million NY gross impressions
            Online                 Catholic Audience Network
                                   Targeted Online
                                   Keyword Search Ads
        Social Media               Facebook, Twitter & LinkedIn
       Earned Media                National Press Release
     Community Outreach            Sexual Abuse Support Groups

I.     Media Components

       1.      The core of the Publication Notice Plan is paid media, which includes television,

radio, print, and online. An earned media program and community outreach will amplify the

paid media notice and provide additional coverage to allow potential claimants to learn more.

            A. Local Television

       2.      Notice in the form of 30-second local television spots will be aired throughout the

day on local stations covering Long Island. Television spots will run for four to five weeks.
       3.       Delivery estimates are based on purchasing 187 Adults 50+ Target Rating Points

(“TRPs”).1 Television will be bought against the older segment of the target audience since they

are the heaviest consumers of this medium.                 If these recommendations are implemented,

television advertising will reach 75% of Adults 50+, 59% of Adults 35+, and 47% of Adults 18+

in the media market covering Long Island.2

       4.       Broadcast channels will include all or some of the following, depending upon

availability at the time media is purchased:

  PROGRAMMING                                               CHANNELS


     Broadcast
     Network




      Religious



       B.       Ethnic Local Radio

       5.       Notice in the form of 30-second local radio spots in Spanish and Creole will run

for three to four weeks.

       6.       Hispanic radio will be used to reach potential claimants who speak Spanish. 50

spots will be purchased on WXNY-FM, WSKQ-FM, and WQBU-FM.

       7.       Radio will also be used to reach potential claimants who speak Creole. Two


       1
         Target Rating Points represent the sum of the ratings delivered by a media vehicle in a schedule. A rating
       is the percentage of persons in the target who have been exposed to the media vehicles in the
       schedule. One TRP equals 1% of a given target population.
       2
         Inventory is subject to change at the time of actual placement based on availability and market conditions.
       Should television delivery fall short due to inventory issues, budget should be re-allocated to radio/Internet
       in order to make-up delivery.
million gross impressions will be purchased on the local streaming radio station, NYK-FM, in

New York that offers programming in Creole.

       C.       Magazines

       8.       The Sexual Abuse Publication Notice will appear in the following consumer

publications:

    PUBLICATION             AD SIZE     NEW YORK                    SUMMARY
                                       CIRCULATION
                                                     Published monthly and is the largest-
                          7.375” x                   circulating home service magazine in
                                         283,000
                              10”                    the U.S., featuring a wide-range of
                                                     home and family subjects.
                                                     Published 10x a year providing food,
                                                     nutrition, fashion , beauty,
                        7.25” x 10”      154,000     relationships, home decorating and
                                                     home care, health and child care, and
                                                     consumer and social issues.
                                                     Published daily and provides
                                                     comprehensive coverage of the news,
                        7.65” x 10”      877,463     from arts and entertainment to sports
                                                     and science, and from business and
                                                     technology to dining and home design.
                                                     Sunday newspaper magazine carried in
                                                     over 750 newspapers (includes 31
                        8" x 9.125"      948,920     newspapers in New York). Carrier
                                                     newspapers serve major urban and
                                                     suburban markets in the U.S.

                            7.125" x                 Bi-weekly publication covering
                                         119,700     personalities in entertainment, politics,
                              10"
                                                     business, and other current events.

                                                     Published 15 times a year and reports
                            7" x 10"     19,000      about sports through in-depth articles,
                                                     photography, and stories.
       D.       Newspapers

       9.       The Sexual Abuse Publication Notice will also appear in the top community

newspapers in Nassau and Suffolk counties.

                        NEWSPAPER               CIRCULATION         AD SIZE
              Gateway Newspapers                   12,000       4 column x 10.5"
              Floral Park Bulletin                 8,500        4 column x 10.5"
              Franklin Square Bulletin             8,500        4 column x 10.5"
              Port Washington News                 8,256        4 column x 10.5"
              Garden City News                     8,000        4 column x 10.5"
              Smithtown News                       11,600       4 column x 10.5"
              Northport Observer                   10,600       4 column x 10.5"
              Village Times Herald                 9,731        4 column x 10.5"
              Suffolk Times*                       9,689        4 column x 10.5"
              Long Islander                        9,000        4 column x 10.5"

       10.      The Sexual Abuse Publication Notice will also appear in ethnic newspapers in

Nassau and Suffolk counties.

            NEWSPAPER                    LANGUAGE        CIRCULATION        AD SIZE
    Noticia                               Spanish           10,000       8.75" x 10.5"
    La Tribuna                            Spanish           25,000        10" x 5.27"
    Bilingual News                        Spanish           75,000       8.75" x 10.5"
    Everybody’s Magazine                  English           29,000          7" x 10"
    Weekly Star                           English           15,000         8" x 10.5"
    Caribbean Life                        English           46,608      8.75" x 5.6875"

       11.      The Sexual Abuse Publication Notice will also appear in four Catholic

newspapers.

                    NEWSPAPER                       CIRCULATION         AD SIZE
       The National Catholic Register                  41,000       4 column x 10.5"
       The National Catholic Reporter                 100,000       4 column x 10.5"
       Long Island Catholic                            10,000       4 column x 10.5"
       Fe Fuerza Vida (Spanish)                        88,000       4 column x 10.5"

       12.      The Sexual Abuse Publication Notice will also appear in top newspapers in

Florida, North Carolina, Pennsylvania, and New Jersey.

                       NEWSPAPER                    CIRCULATION         AD SIZE
        Palm Beach Post (FL)                                    50,222            4 column x 10.5"
        Charlotte Observer (NC)                                 65,827            4 column x 10.5"
        Philadelphia Inquirer (PA)                              97,981            4 column x 10.5"
        Star Ledger (NJ)                                        109,517           4 column x 10.5"

   E. Online

       13.     The proposed media program includes three million gross impression delivered

nationally which represents a minimum buy. These impressions will be targeted to reach Adults

18+ across various websites.

       14.     Banner ads will appear on the following online networks3 over four to six weeks.

Each network listed below partners with thousands of websites to distribute online ads across

their network. Ads will deliver 28 million gross impressions in New York in the following

networks:

               NETWORK                                                SUMMARY
                                            Online advertising company and comScore Top 20
                                            Ad Network.

                                            A global digital media platform that connects
                                            advertisers and audiences across all media channels.

                                            Provides banner and/or video ad placement on a
                                            variety of websites, blogs, and other niche sites in
                                            Google's network.

                                            A free, global social networking website that helps
                                            people communicate with friends, family, and
                                            coworkers.

       15.     Banner ads will be delivered across devices (desktop, mobile, and tablet). English

and Spanish will be delivered on Facebook.


       3
         Delivery of Internet impressions to specific sites are subject to availability at the time the media is
       purchased.
       16.     Online impressions will be delivered using the following targeting strategies:

               a)      Geo-Targeting: Ads targeted to people visiting areas around Catholic
                       churches with a focus on Long Island.

               b)      Behavioral Targeting: Ads targeted to people based on their previous
                       online habits (i.e., if they viewed or searched content related to Roman
                       Catholic Diocese of Rockville Centre, bible studies, Catholicism, Catholic
                       church sexual abuse, sexual abuse, or other related items).

               c)      Channel/Contextual Targeting: Ads targeted to websites with editorial
                       content that may include Roman Catholic Diocese of Rockville Centre or
                       Catholic church content. Ads would also be targeted to websites that have
                       religious lifestyles, sports, or business/finance/news content.

               d)      Re-targeting: Ads targeted to users who previously clicked on an ad about
                       the bankruptcy or previously visited the chapter 11 case website.

               e)      Third Party Data: Ads targeted to people based on standard third-party
                       data sources that identify website users as having Catholic beliefs.

       17.     A third-party ad management platform, such as Integral Ad Science, will be used

to audit the digital ad placements. This type of platform will help reduce the investment wasted

on fraudulent or otherwise invalid traffic (e.g., ads being seen by ‘bots’ or non-humans, ads not

viewable, etc.) and ensure brand safety through the use of whitelisting.4

       18.     Banner ads will be delivered via the Catholic Audience Network, a premium ad

network consisting of over 500 family-friendly Catholic-oriented sites. This network serves ads

to members of Catholic and Christian communities.

       F.      Social Media to Potential Claimants

       19.     Ads will be delivered on three social media networks. Ads will be focused on

New York with some coverage nationally and in the top move to states (Florida, Pennsylvania,




       4
         Whitelisting places the ad on selected website domains that are vetted for audience delivery and
       performance.
North Carolina, and New Jersey). Text, image, and video ads will be purchased on social media

networks as follows:

      NETWORK                                             DETAILS
                          Newsfeed ads targeted to: (1) users who have an interest in the
                          Catholic Church; Catholicism; Catholic School; Catholic and Proud;
                          Catholic Bible; Catholic Church in the United States; Catholic News
                          Agency; Roman Catholic Devotions; Catholic Relief Services; and (2)
                          the list of affected churches, ministry centers, and schools.


                          Ads targeted to: (1) DRVC-related handles and (2) the list of affected
                          churches, ministry centers, schools, etc.


       20.     To help search engine users locate the Debtor’s chapter 11 case website,

sponsored links will appear on Google, Bing, and other search partners when searchers enter

certain terms (e.g., “Long Island Catholic Church bankruptcy” and “Diocese of Rockville

lawsuit”). When a user searches online for one of the specified search terms or phrases, an

advertisement will appear on the results page that will point users to the chapter 11 case website.

G.     Social Media to Third Parties

       21.     Ads will be delivered on two social media networks to reach professionals who

may have contact with potential claimants, including therapists/clinicians, social service

agencies/social workers, law enforcement/prison officials, and veterans’ health administrators.

      NETWORK                                            DETAILS

                         Newsfeed ads targeted to people with job titles in these categories: (1)
                         Therapist/Clinician, (2) Police Departments/Police and Law
                         Enforcement, (3) Social Service Agencies, and (4) Veterans Health
                         Administration.

                         Ads targeted to people with job titles or that belong to groups in the
                         following categories: (1) Therapist/Clinician, (2) Police
                         Departments/Police and Law Enforcement, and (3) Veterans’ Affairs.
II.        Earned Media

           22.       A nationwide press release will be distributed on PR Newswire’s US1 news

circuit.         A    current   list   of   media     outlets   and    websites    is   available    at

https://prnewswire.mediaroom.com/index.php.

III.       Market Availability; Sample Advertising

           23.       All publication pursuant to this Annex 8 is subject to market availability. To the

extent certain aspects of the publication plan cannot be completed because of availability issues

or other technical limitations, the Debtor and the Committee will work cooperatively to identify

a substitute for such aspects of the publication plan.

           24.       In advance of placement of the media program, the Debtor will provide to the

Committee sample advertising for review including, without limitation, scripts and storyboards

for Television, on-line and other media ads and pre-logs for television placement.                  The

Committee will make its publication notice expert, Dr. Shannon Wheatman, reasonably available

to assist the Debtor in the execution of this publication plan.
